                           EXHIBIT 1




Case 1:21-cv-00206-MR-WCM Document 1-2 Filed 08/05/21 Page 1 of 20
O. CT Corporation                                                                                    Service of Process
                                                                                                     Transmittal
                                                                                                     07/09/2021
                                                                                                     CT Log Number 539871754
   TO:         Brian Bowers, President
               Financial Recovery Services, Inc.
               4510 West 77th Street, Suite 200
               Edina, MN 55435-

   RE:         Process Served in North Carolina

   FOR:        Financial Recovery Services, Inc. (Domestic State: MN)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                 WAYNE L. ROSS, ON BEHALF OF HIMSELF AND OTHERS SIMILARLY SITUATED,
                                                    Pltf. vs. FINANCIAL RECOVERY SERVICES, INC., etc., Dft.
   DOCUMENT(S) SERVED:

   COURT/AGENCY:                                    None Specified
                                                    Case ft 21CV51107
   ON WHOM PROCESS WAS SERVED:                      CT Corporation System, Raleigh, NC
   DATE AND HOUR OF SERVICE:                        By Certified Mail on 07/09/2021 postmarked on 07/07/2021
   JURISDICTION SERVED:                             North Carolina
   APPEARANCE OR ANSWER DUE:                        None Specified
   ATTORNEY(S) I SENDER(S):                         None Specified
   ACTION ITEMS:                                    SOP Papers with Transmittal, via UPS Next Day Air, 12)(212780112418600
                                                    Image SOP
                                                    Email Notification, Brian Bowers bbowers@fin-rec.com

   REGISTERED AGENT ADDRESS:                        CT Corporation System
                                                    160 Mine Lake CT
                                                    Suite 200
                                                    Raleigh, NC 27615
                                                    866-539-8692
                                                    CorporationTeam@wolterskluwer.corn
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                     Page 1 of 1 / KD




   Case 1:21-cv-00206-MR-WCM Document 1-2 Filed 08/05/21 Page 2 of 20
t---;:-..--7.111!11:iigi!Ihnitiluinidi91:P.11..11.1.1.1:112-01 11-911
        .   .   ..                                                 : . '...
                                                                                                                  es Poe.
                     ..   .• .   :   .    .




 11111111111111111111111111•
        11111111111111-                                                                                       z     d
                                                                                                                        49t•
                                                                                                                        rife
                                                                                                                               PITNEY BOWES
7020 0640 0000 6570 5723                                                                                      02 1P            007.85°
                                                                                                              0000928881     JUL 07 2021
                                                                                                              MAILED FROM ZIP CODE 27603




                                                          COLEMAN
                                                                      ilberg.
                                                                        oGROSSMAN

                                                          P.O. Box 12638 .
                                                          Raleigh, North Carolina 27605


                                                                       Financial Recovery Services, Inc.
                                                                          cío CT Corporation System
                                                                        160 Mine Lake Court, Ste. 200
                                                                              Raleigh, NC.27615




                                         Case 1:21-cv-00206-MR-WCM Document 1-2 Filed 08/05/21 Page 3 of 20
 STATE OF NORTH CAROLINA
                                                                                                                    File Nodi (      NtO 7
                   CLEVELAND                         County                                                              In The General Court Of Justice
                                                                                                                     LI District El Superior Court Division
Name Of Plaintiff
WAYNE L. ROSS
Address
                                                                                                                      CIVIL SUMMONS
City, State, Zip
                                                                                            LIII ALIAS AND PLURIES SUMMONS (ASSESS FEE)

                                     VERSUS                                                                                                    G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s)                                                                   Date Original Summons Issued
FINANCIAL RECOVERY SERVICES, INC.
                                                                                       Date(s) Subsequent Summons(es) issued




 To Each Of The Defendant(s) Named Below:
Name And Address Of Defendant 1                                                        Name And Address Of Defendant 2
FINANCIAL RECOVERY SERVICES, INC.
Registered Agent: CT Corporation System
160 Mine Lake Ct., Ste 200
Raleigh                                                       NC           27615                            .
                    IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
                    You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
                    possible, and, if needed, speak with someone who reads English and can translate these papers!
                    iIMPORTANTE! iSe ha entablado un proceso civil en su contra! Estos papeles son documentos legates.
                    iNO TIRE estos papeles!
                    Tiene que contestar a mas tardar en 30 dias. iPuede querer consultar con un abogado to antes posible
                    acerca de su caso y, de ser necesario, hablar con alguien que lea ingles y que pueda traducir estos
                    documentos!
 A Civil Action Has Been Commenced Against You!                .
 You are notified to appear and answer the complaint of the plaintiff as follows:
 1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after you have been
    served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiffs lasfknown address, and
 2. File the original of the written answer with the Clerk of Superior Court of the county named above.
 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address Of Plaintiff's Attorney (if none, Address Of Plaintiff)               Da6Issyeal 1                       •     ri
 SCOTT C. HARRIS                                                                                   .c,,-)                                           LI AM        PM

 MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN, PLLC                                        Signatu

 900 W. MORGAN STREET                                                                              ./
 RALEIGH                         NC    27603                                                0..0 tepir-----y
                                                                                                    csc      LI Assistant.CSC :           fl Clerk Of Superior Court
                                                                                                                ,


                                                                                       Date Of Endorsement                       Time
 LI ENDORSEMENT (ASSESS FEE)                                                                                                                        LI AM     Li PM
      This Summons was originally issued on the date indicated                         Signature
      above and returned not served. At the request of the plaintiff,
      the time within which this Summons must be served is
      extended sixty (60) days.                                                                  Deputy CSC          1111 Assistant CSC   fl Clerk Of Superior Court


  NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                   less are heard by an arbitrator before a trial. The parties wi//be notified if this case is assigned for mandatory arbitration, and, if
                   so, what procedure is to be followed.                                                                       .

                                                                                   (Over)
   AOC-CV-100, Rev. 4/18
   © 2018 Administrative Office of the Courts                                      •


               Case 1:21-cv-00206-MR-WCM Document 1-2 Filed 08/05/21 Page 4 of 20
                                                                          RETURN OF SERVICE                                               I
 I certify that this Summons and a copy of the complaint were received and served as follows:

                                                                                   DEFENDANT 1
Date Served                                  Time Served                                     Name Of Defendant
                                                                     111 AM           PM
                                         ,
       By delivering to the defendant named above a copy of the summons and complaint.
       By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein.
fl     As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
       below.
        Name And Address Of Person Wth Whom Copies Left (if corporation, give title of person copies left with)




 LII   Other manner of service (specify)




       Defendant WAS NOT served for the following' reason:




                                                                                   DEFENDANT 2
Date Served                                  Time Served   .                                 Name Of Defendant
                                                                          AM       III PM


 LII   By delivering to the defendant named above a copy of the summons and complaint.
       By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein,
       As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
       below.
        Name And Address Of Person With Whom Copies Left       (if corporation, give title of person copies left with)

                                   -('
              •              , ,                                      ,
                                   _

       Other manner of service (specify)

                        .                    r ,
                   ..


 fl    Defendant WAS NOT served for the following reason:


                                                                                                                         •


Service Fee Paid                                                                             Signature Of Deputy Sheriff Making Retum
$                                                                              .
Date Received                                                                                Name Of Sheriff (type or print)


Date Of Return                                                                               County Of Sheriff



    AOC-CV-100, Side Two, Rev, 4/18
    CD 2018 Administrative Office of the Courts


            Case 1:21-cv-00206-MR-WCM Document 1-2 Filed 08/05/21 Page 5 of 20
                                                                                                                 11File N .
 STATE OF NORTH CAROLINA
                  CLEVELAND                                                                                               in The General Court Of Justice
                                                        County
                                                                                                                     E District    X Superior Court Division
Name And Address Of Plaintiff 1                                           I.
WAYNE L. ROSS

                     .                                                Zird JUN 30 P 3: 38                            GENERAL
Name And Address Of Plaintiff 2
                                                                                                            CIVIL ACTION COVER SHEET
                                                                      ni ;:\i,71 Alt 1 r,i)
                                                                                    l" '    - ‘i .e        ptt INITIAL FILING 0 SUBSEQUENT FILING
                                                                                                      C,:; (n'


                                             .                                              -----
                                                                      13‘( .----- —
                                                                                                  Rule 5(b) of the General Rules of Practice for the Superior and District Courts
                                       VERSUS                                          Name And Address Of Attorney Or Party, If Not Represented
                                                                  ,                    (complete for initial appearance or change of address)
Name And Address Of Defendant 1
                                                                                       SCOTT C. HARRIS                              .
FINANCIAL RECOVERY SERVICES, INC.
                                                                                       MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN, PLLC
Registered Agent: CT Corporation System                                         .
                                                                                       900 W. MORGAN ST.
160 Mine Lake Ct., Ste 200
                                                                                       RALEIGH                       NC      27603
Raleigh                                 NC                            27615            Telephone No.                                  Cellular Telephone No.
Summons Submitted
                                                                                                         9196005003                                  9196005003
                                  X Yes              a No                              NC Attorney Bar No.          Attorney Email Address
Name And Address Of Defendant 2                                                                  35328              SHARRIS@MILBERG.COM

                                                                                                      MI Initial Appearance in Case          E Change of Address
                                                                                       Name Of Firm                                                       Fax No.
                                                 •
                                                                                       Milberg Coleman Bryson Phillips Grossman                      ki        9196005035
Summons Submitted                                                                      Counsel For
                                                                                           El All Plaintiffs       • All Defendants          E Only: (list party(ies) represented)
                                       Yes           Lii No
                                   •
                                  X Jury Demanded In Pleading                  D Complex Litigation                E Stipulate to Arbitration
3,t0;44,',VVW.7.;:.)11.-:=UZ-Z-43SWO.A.-ig.g:                          TYPE OF PLEADING                            •i'igLX.;fi'.. N74.':i'21:-VO4;3 A
      (check all that apply)
    Amend (AMND)                                             • Failure To State A Claim (FASC)
    Amended Answer/Reply (AMND-Response)                     E Implementation Of Wage Withholding In Non-IV-D Cases (OTHR)
    Amended Complaint (AMND)                                 E Improper Venue/Division (IMVN)
    Assess Costs (COST)                                          Including Attorney's Fees (ATTY)
 D  Answer/Reply (ANSW-Response) (see Note)            .   • III Intervene (INTR)
 LI Change Venue (CHVN)           •LI Interplead (OTHR)
 M Complaint (COMP)                                .                                       0
                                                                 Lack Of Jurisdiction (Person) (LJPN)
 11 Confession Of Judgment (CNFJ)                                Lack Of Jurisdiction (Subject Matter) (LJSM)
 LI Consent Order (CONS)                                     LI Modification Of Child Support In )V-D Actions (MSUP)
 LI Consolidate (CNSL)                                       LI Notice Of Dismissal With Or Without Prejudice (VOLD)
 II Contempt (CNTP)                                          111 Petition To Sue As Indigent (OTHR)
                                                                                                                                  ,
 LI Continue (CNTN)                                          LI Rule 12 Motion in Lieu Of Answer (MDLA)
 LI Compel (CMPL)                                            LI Sanctions (SANG)
 LI Counterclaim (CTCL) Assess Court Costs                   LI Set Aside (OTHR)
 LI Crossclaim (list on .back) (CRSS) Assess Court Costs     LI Show Cause (SHOW)
 in Dismiss (DISM) Assess Court Costs                        LI Transfer (TRFR)
 II ExemptNVaive Mediation (EXMD)                            I Third Party Complaint (list Third Party Defendants on back) (TPCL)
 . Extend Statute Of Limitations, Rule 9 (ESOL)              LI Vacate/Modify Judgment (VCMD)
 II Extend Time For Complaint (EXCO)                         . Withdraw As Counsel (VVDCN)
 a Failure To Join Necessary Party (FJNP)                    El Other (specify and list each separately)
                                                         •


  NOTE: All filings in civil actions shall include as the first page of the filing a cover sheet summarizing the critical elements of the filing in a format prescribed by
        the Administrative Office of the Courts, and the Clerk of Superior Court shall require a party to refile a filing which does not include the required cover
        sheet. For subsequent filings in civil actions, the filing party must include either a General Civil (AOC-CV-751), Motion (ACC-CV-752), or Court. Action
        (AOC-CV-753) cover sheet.                                     .                                                                                 .
                                                                                      (Over)                                                                            •
   AOC-CV-751. Rev. 3/19. © 2019 Administrative Office of the Courts
                  Case 1:21-cv-00206-MR-WCM Document 1-2 Filed 08/05/21 Page 6 of 20
           •   . , 3, .                    .• -      •   •'          CLAIMS FOR RELIEF                            .q.                --,
                                                                                                                                      , .
                                                                                                                               —
 •




• Administrative Appeal (ADMA)                           E Limited Driving Privilege - Out-Of-State           •   Product Liability (PROD)
LI Appointment Of Receiver (APRC)                          Convictions (PL6P)                                 •   Real Property (RLPR)
• Attachment/Garnishment (ATTC)                             Medical Malpractice (MDML)                        •   Specific Performance (SPPR)
   Claim And Delivery (CLMD)                             • Minor Settlement (MSTL)                            X   Other (specify and list each separately)
• Collection On Account (ACCT)                           • Money Owed (MNYO)                                       1. Violation of 15 U.S.C. § 1692, et seq.
LI Condemnation (CNDM)                                   0 Negligence - Motor Vehicle (MVNG)                      2. Violation of N.C.G.S. § 75-50, et seq.
                                                                                                                  3. Violation of N.C.G:S. § 75-1.1
LI Contract (CNTR)                                       LI Negligence - Other (NEGO)
LI Discovery Scheduling Order (DSCH)                     • Motor Vehicle Lien G.S. Chapter 44A (MVLN)
   Injunction (INJU)                                     LI Possession Of Personal Pr erty • 0° ')
Date

                  ( (9p ada 1
                                                                                 Signatu
                                                                                            il
                                                                                             A ' . e /Party
                                                                                                                f
                                                                                                              04,u,.0
FEES IN G.Sf7A-3Ci8 APPLY
Assert Right Of Access (ARAS)
Substitution Of Trustee (Judicial Foreclosure) (RSOT)
Supplemental Procedures (SUPR)
 PRO HAC VICE FEES APPLY
 Motion For Out-Of-State Attorney To Appear In NC Courts In A Civil Or Criminal Matter (Out-Of-State Attorney/Pro Hac Vice Fee)

 No.           Additional Plaintiff(s)                                                                                                               .




     No.                                                                                                                                         Summons
               Additional Defendant(s)                        LI Third Party Defendant(s)                                                        Submitted

                                                                                                                                                     Yes       LINe

                                                                   •flYes                                                                                      LNo


                      •                                                                                                                          .       Yes   flNo


                                                                                                                                                         Yes   LINo

                                                                                                                                                MI Yes           No

 Plaintiff(s) Against Whom Counterclaim Asserted                                                                                                         .




     Defendant(s) Against Whom Crossclaim Asserted




       AOC-CV-751, Side Two, Rev. 3/19
       © 2019 Administrative Office of the Courts
           Case 1:21-cv-00206-MR-WCM Document 1-2 Filed 08/05/21 Page 7 of 20
STATE OF NORTH CAROLINA                   IN THt:dNER.Ira COURT OF JUSTICE
                                              SUPERIOR cqmpjvisION
COUNTY OF CLEVELAND
                                                 rii%M6r-, 9.1Ni-5 1(07
WAYNE L. ROSS, On Behalf of
Himself and Others Similarly
Situated,

               Plaintiff,
                                                        COMPLAINT
               V.
                                                        (Class Action)
FINANCIAL RECOVERY
SERVICES, INC., a Minnesota
Corporation,

               Defendant.

          Plaintiff Wayne L. Ross ("Ross" or "Plaintiff'), on behalf of himself and all

others similarly situated, through counsel, files this Class Action Complaint against

Financial Recovery Services, Inc. (hereinafter, "Defendant") and states as follows:

                             NATURE OF THE ACTION

      1. Action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA") and North Carolina Debt Collection

Act, N.C.G.S. § 75-50, et seq. ("NCDCA").

     . 2.      Defendant unreasonably disclosed, communicated and/or publicized

information regarding Plaintiffs debt and all others similarly situated to another

person.

 •    3.       This class action is filed pursuant to Rule 23 of the Rules of Civil

Procedure on behalf of all consumers Defendant unlawfully communicated consumer

debt, in violation of North Carolina and Federal law as further set forth herein.


                                             1
     Case 1:21-cv-00206-MR-WCM Document 1-2 Filed 08/05/21 Page 8 of 20
                            JURISDICTION AND VENUE

      4.        The foiegCiing allegations are incorporated by reference as if fully set

forth herein.

       5.       This Court has jurisdiction over the parties and this action pursuant

to N.C.G.S. § 42-44, N.C.G.S. § 25-1-305, N.C.G.S. §§ 75-16 and 56, N.C.G.S. § 1-

75.4 and N.C.G.S. § 1-253.

       6.       Venue is proper under N.C.G.S. § 1-80 in that Plaintiff resides in

Cleveland County and Defendant has regularly engaged in business in Cleveland

County, North Carolina.

                                       PARTIES

       7.       Plaintiff Ross is a citizen and resident of Cleveland County, North

Carolina, a "consumer" as defined in 15 U.S.C. 1692a(3) and N.C.G.S. § 75-50(1),

and allegedly owes a "debt" as defined in 15 U.S.C. 1692a(5) and N.C.G.S. §

75-50(2) to Defendant.

       8.       Defendant is a Minnesota corporation, existing under the laws of the

State of Minnesota, with a principal office and place of business at 4510 West 77th

Street Suite 200 Edina, MN 55435-5507, duly domesticated in the State of North

Carolina by filing with the North Carolina Secretary of State's Office on November

12, 2003. Defendant transacts business in this state and throughout the country.

                               FACTUAL ALLEGATIONS

       9.       Defendant is a "debt collector" as defined in 15 U.S.C. § 1692a(6) and

N.C.G.S. § 75-50(3).




                                 2 1-2 Filed 08/05/21 Page 9 of 20
  Case 1:21-cv-00206-MR-WCM Document
      10.       Defendant is regularly engaged in the business of collecting debt

allegedly owed by consumers to others for profit in the State of North Carolina. Its

employees, affiliates, directors, agents, vendors, and attorneys act under the direction

and supervision of Defendant within the scope of their actual or apparent authority.

Therefore, Defendant is responsible and/or vicariously liable for the actions of its

employees, affiliates, directors, agents, vendors and attorneys under, inter alia, the

theory of Respondeat Superior. All references to Defendant Mean Defendant, its

owners, officers, agents, and/or employees.

       11.      The principal purpose of Defendant's business is debt collection.

       12.      Defendant uses instrumentalities of intrastate and interstate

commerce, including telephone and mail in furtherance of its debt collection business.

       13.      Defendant alleges Plaintiff owes a debt ("Debt").

       14.      The Debt is an alleged obligation of Plaintiff to pay money arising out of

a transaction in which the money, property, insurance, or services which are the

subject of the transaction are primarily for personal, family, or household purposes.

       15.      The Debt does not arise from any business enterprise of Plaintiff.

       16.      The Debt is a "debt" as that term is defined in 15 U.S.C. § 1692a(5) and

             § 75-50(2).

       17:      At exact time known only to Defendant, the Debt was assigned or

otherwise transferred to Defendant for collection.

       18.      Upon information and belief, at time the Debt was assigned or otherwise

transferred to Defendant for collection, the Debt was in default.



                                              3
    Case 1:21-cv-00206-MR-WCM Document 1-2 Filed 08/05/21 Page 10 of 20
       19.       In effort to collect the Debt, Defendant contacted Plaintiff by written

correspondence.

       20.       Rather than preparing and mailing such written correspondence to

Plaintiffs on its own, Defendant used a third-party vendor to perform such activities

on its behalf.

       21.       As part of utilization, Defendant conveyed information .regarding the

Debt to the third-party vendor.

       22.       Defendant's conveyance of information regarding the Debt to third-

party vendor is a communication as that term is defined in 15 U.S.C. 1692a(2).

       23.       Defendant's conveyance of information regarding the Debt to third-

party vendor is an unreasonable publication as described in N.C.G.S. § 75-53.

       24.       The third-party vendor then populated some or all this information into

a prewritten template, printed, and mailed the letter to Plaintiffs at Defendant's

direction.

       .25.      Plaintiff Ross received and read a letter dated March 12, 2021

concerning a debt owed by Ross to Barclays Back Delaware in the amount of

$5,845.52.The letter received by Plaintiff is referred to hereafter as the "Letter."

       26.       The Letter was the initial written communication Plaintiffs received

from Defendant concerning the Debt.

                             CLASS ACTION ALLEGATIONS

        27.       The forgoing allegations are hereby reincorporated by reference as if

fully restated herein.



                                  4 1-2 Filed 08/05/21 Page 11 of 20
  Case 1:21-cv-00206-MR-WCM Document
      28.    Pursuant to the Rule of Civil Procedure 23, Plaintiff brings this action

individually and on behalf of the following classes which are tentatively defined as:

             NC Class: All consumers throughout the State of North
             Carolina where Defendant sent information concerning
             consumers' Debt to a- third party without written
             permission of the consumer, which disclosure was made on
             or after a date four (4) years prior and to the filing of this
             Complaint.

             FDCPA Subclass: All consumers in North Carolina where
             Defendant sent information concerning consumers' Debt to
             a third party without prior consent of the consumer, which
             disclosure was made on or after one (1) year prior to the
             filing of this Complaint.


      29.    Excluded from the classes are: (a) any Judge or Magistrate presiding

over this action and members of their families; (b) Defendant and any entity in which

Defendant has a controlling interest and its legal representatives, assigns and

successors; and (c) all persons and entities who properly execute and file a timely

request for exclusion from the Class.

       30.   Numerosity: Plaintiff is unable to provide a specific number of members

in each of the classes because that information is solely in the possession of

Defendant. However, the exact number of class members, including the names and

addresses of all class members, will be easily ascertained through a review of

Defendant's business records. Upon information and belief, each class contains at

least hundreds of consumers and likely exceeds several thousand consumers and is

therefore so numerous that joinder of all members would be impracticable.

       31. Commonality: Common questions of law and fact predominate over any



                                            5
    Case 1:21-cv-00206-MR-WCM Document 1-2 Filed 08/05/21 Page 12 of 20
individual issues that may be presented, because Defendant's conveyance of

information to a third-party in a single action or series of actions constituted

thousands of unlawful disclosures at substantially the same time. Common questions

include, but are not limited to:

             a.     Whether Defendant's transmission of information concerning

                    Plaintiff and all others similarly situated constitutes a violation

                    of the FDCPA.

             b.     Whether Defendant communicated with any person other than

                    the consumer, his attorney, consumer reporting agency, the

                    creditor, or the attorney of the creditor, in connection with the

                    collection of any debt in violation of the FDCPA.

              c.    Whether        Defendant   unreasonably   publicized   information

                     regarding a consumer's debt in violation of the NCDCA.

              d.     Whether Defendant communicated with any person other than

                     the debtor or his attorney in violation of the NCDCA.

       32.    Typicality: The claims of Plaintiff are typical of the claims of the

proposed class and all are based on the same facts and legal theories, as all such

claims arise out of Defendant's conduct.

       33.    Adequate Representation: Plaintiff is an adequate representative of the

class in that he does not' have antagonistic or conflicting claims with other members

of the class. Plaintiff has 'retained counsel experienced in the prosecution of complex

class actions, specifically including experience with consumer class actions.



                                 6 1-2 Filed 08/05/21 Page 13 of 20
 Case 1:21-cv-00206-MR-WCM Document
         34.   Neither Plaintiff nor counsel have any interests that might cause them

not to vigorously pursue this action. Plaintiff is aware of their responsibilities to the

putative class and has accepted such responsibilities.

         35.   Predominance and Superiority: The classes are appropriate for

certification because questions of law and fact common to the members of the classes

predominate over questions affecting only individual members, and a class action is

superior to other available methods for the fair and efficient adjudication of this

controversy, since individual joinder of all members of the classes is impracticable.

Should individual class members be required to bring separate actions, this Court or

courts in other jurisdictions would be confronted with a multiplicity of lawsuits

burdening the court system while also creating the risk of inconsistent rulings and

contradictory judgments. In contrast to proceeding on a case-by-case basis, in which

inconsistent results will magnify the delay and expense to all parties and the court

system, this class action presents far fewer management difficulties while providing

unitary adjudication, economies of scale and comprehensive supervision by a single

court.

                         FIRST CAUSE OF ACTION
               Violations of Fair Debt Collection Practices Act,
                            15 U.S.C. § 1692, et seq.
                       (On behalf of the FDCPA Sub-Class)

         36.   The forgoing allegations are hereby incorporated by reference as if fully

set forth herein.

         37.   Defendant acts as a "debt collector," as defined by the FDCPA, 15 U.S.C.

§ 1692a(6).


                                             7
   Case 1:21-cv-00206-MR-WCM Document 1-2 Filed 08/05/21 Page 14 of 20
                                                                                           1:




      38.    Defendant acted as a "debt collector" in contacting Plaintiffs.

      39.    Plaintiff and all members of the Classes are "consumers," as defined by

the FDCPA, 15 U.S.C. § 1692a(3) since they are natural persons allegedly obligated

to pay a consumer debt.

      40.    At all material times, Plaintiff's debt and the debts of the Class members

were "debt," as defined by the FDCPA, 15 U.S.C. § 1692a(5).

      41.    Defendant has collected debt in violation: of 15 U.S.C. § 1692c(b), in that

it disclosed information to a third party without prior consent of the consumer.

      42.    FDCPA section 1692c(b) states in pertinent part that "without the prior

consent of the consumer given directly to the debt collector, or the express permission

of a court of competent jurisdiction, or as reasonably necessary to effectuate a post

judgment judicial remedy, a debt collector may not communicate, in connection with

the collection of any debt, with any person other than the consumer, his attorney, a

consumer reporting agency if otherwise permitted by law, the creditor, the attorney

of the creditor, or the attorney of the debt collector."

       43.    The third party does not fall within any exceptions provided for in 15

U.S.C. § 1692c(b).

       44.    The United States Court of Appeals for the Eleventh Circuit has recently

ruled that a Defendant's transmittal of a Plaintiffs personal debt-related

information to a third-party letter preparation vendor constitutes a

communication "in connection with the collection of any debt" within the

meaning of 15 U.S.C. § 1692c(b) and such action, without the debtor's



                                  8 1-2 Filed 08/05/21 Page 15 of 20
  Case 1:21-cv-00206-MR-WCM Document
authorization, constitutes a violation of said statute. See, Hunstein v.

Preferred Collection & Mgmt. Servs., Inc., No. 1944434, 2021 WL 1556069, (11th Cir.

Apr. 21, 2021).

      45.    In Hunstein, Id., the debt collector ("Preferred Collection and

Management Services, Inc.") electronically transmitted data regarding a consumer's

("Mr. Hunstein") debt, namely, his status as a debtor, the balance of the debt, the

entity to which he owed the debt and the subject of such debt to a third-party vendor,

for the purpose of creating, printing and mailing a "dunning" letter to the debtor.

      46.    The core facts presented to the Appeals Court in the Hunstein's case are

virtually identical to those alleged in this Complaint.

      47.    Here, Plaintiff did not consent to Defendant's communication to the

third party concerning the Debt.

       48.   Plaintiff did not consent to Defendant's communication to the third

party concerning Plaintiffs' personal and/or confidential information.

       49.   Plaintiff did not consent to Defendant's communication with anyone

concerning the Debt or Plaintiffs' personal and/or confidential information.

       50.   Upon belief, Defendant has used a third-party for these purposes

thousands of times.

       51.   Defendant uses third party for the sole purpose of maximizing profits.

       52.   Defendant uses third party without regard to the propriety and privacy

of the information it discloses to such third-party.

       53.   Defendant uses third party with reckless disregard for the harm to



                                           9
    Case 1:21-cv-00206-MR-WCM Document 1-2 Filed 08/05/21 Page 16 of 20
Plaintiff and the Class that could result from Defendant's unauthorized disclosure of

private and sensitive information.

         54.   15 U.S.C. § 1692f provides a debtor may not use unfair or

unconscionable means to collect or attempt to collect a debt.

         55.   The unauthorized disclosure of a consumer's private and sensitive

information is both unfair and unconscionable.

         56.   Defendant disclosed Plaintiffs private and sensitive information to a

third party in violation of 15 U.S.C. § 1692f.

         57.   As a result of Defendant's unlawful conduct, Plaintiff and the Class

Members are entitled to actual and statutory damages, reasonable attorneys' fees and

costs.

                     SECOND CAUSE OF ACTION
  Violations of North Carolina Debt Collection Act, N.C.G.S. § 75-50, et seq.
                        (On behalf of the NC Class)

         58.   The foregoing allegation's are hereby incorporated by reference as if fully

set forth herein.

         59.   Defendant is a "debt collector" as defined by the NCDCA, N.C.G.S. § 75-

50.

         60.   Plaintiff and the North Carolina Class are "consumers" as that term is

defined by N.C.G.S. § 75-50. •

         61.   N.C.G.S. § 75-53 prohibits debt collectors from unreasonably publicizing

information regarding a consumer's debt including, but not limited to, any

communication with any person other than the debtor or his attorney.



                                 10 1-2 Filed 08/05/21 Page 17 of 20
  Case 1:21-cv-00206-MR-WCM Document
         62.   Defendant violated N.C.G.S. § 75-53 by communicating consumer debt

to a third party without the written permission of the debtor.

         63.   Plaintiff, and others similarly situated, is entitled to recover statutory

damages under the NCDCA for each instance in which an improper communication

occurred.

         64.   As a result of Defendant's unlawful conduct, Plaintiff and the Class

Members are entitled to actual and statutory damages, reasonable attorneys' fees and

costs.

                       THIRD CAUSE OF ACTION
Violation of the North Carolina Unfair and Deceptive Trade Practices Act:
                             N.C.G.S. § 75-1.1
                        (on behalf of the NC Class)

         65.   The foregoing allegations are hereby incorporated by reference as if fully

set forth herein.

         66.   Pursuant to N.C.G.S. § 75-56(a), "the specific and general provisions of

[the NCDCA] shall exclusively constitute the unfair or deceptive acts or practices

proscribed by G.S. 75-1.1 in the area of commerce regulated by this Article."

         67.   Defendant's operation with consumers and consumer Debt constitutes

commerce.

         68.   N.C.G.S. § 75-1.1 (the "UDTPA") prohibits "unfair methods of

competition in or affecting commerce, and unfair or deceptive acts or practices in or

affecting commerce."

         69.   The specific acts by Defendant are in or affecting commerce.

         70.   The specific acts by Defendant are unfair and deceptive, as defined by


                                             11
    Case 1:21-cv-00206-MR-WCM Document 1-2 Filed 08/05/21 Page 18 of 20
                                                                                         ,




the UDTPA.

      71.    Plaintiff has been subjected to pecuniary and non-pecuniary injuries

resulting from Defendant's unfair and deceptive conduct.

      72.    Plaintiff and others similarly situated are entitled to recover treble

damages, attorney's fees and costs if allowed by the discretion of the Court pursuant

to Chapter 75 of the North Carolina General Statutes.

 •                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiff and all others similarly situated pray the Court for

 judgment as set forth below:

      1.     Certifying this action' as a class action as provided by Rule 23 of the

             Rules of Civil Procedure, appointing Plaintiffs as class representatives,

             and appointing the undersigned as Class Counsel;.

      2.     Finding Defendant violated the FDCPA;

      3.     Finding Defendant violated the NCDCA;

      4.     Adjudging Defendant liable under the Causes of actions asserted above,

             and awarding Plaintiff and the members of the NC Class and FDCPA

             Sub-Class (collectively, "Class Members") actual and statutory damages

             pursuant to 15 U.S.C. 1692k and N.C.G.S § 75-56;

       5.    Awarding Plaintiff and Class Members their reasonable attorneys' fees

             and costs pursuant to the FDCPA and NCDCA;

       6.    That the compensatory damages of Plaintiff and the Class Members be

             trebled by the .Court pursuant to Chapter 75 of the North Carolina



                                 12 1-2 Filed 08/05/21 Page 19 of 20
  Case 1:21-cv-00206-MR-WCM Document
1,   •-• ••   V




                          General Statutes;

                    7.    For punitive damages to the extent allowed by law;

                    8.    The costs of this action be taxed against Defendant;

                    9.    For a trial by jury on all issues so triable;

                    10.   Awarding pre and post judgment interest as allowed by law; and

                    11.   For such other and further relief as the Court deems just and proper.



              Respectfully submitted, this         day of June, 2021.


                                                              MILBERG COLEMAN BRYSON
                                                              PHIL IPS GROSSMAN, PLLC



                                                              Scot C. Harris
                                                              N. . Bar No.: 35328
                                                              Patrick M. Wallace
                                                              N.C. Bar No.: 48138
                                                              900 W. Morgan Street
                                                              Raleigh, North Carolina 27603
                                                              Telephone: (919) 600-5000
                                                              Facsimile: (919) 600-5035
                                                              sharris@milberg.com
                                                              pwallace@milberg.com

                                                              Attorneys for Wayne L. Ross and the
                                                              putative classes




                                                         13
                  Case 1:21-cv-00206-MR-WCM Document 1-2 Filed 08/05/21 Page 20 of 20
